91 N.Y.2d 840 (1997)
690 N.E.2d 487
667 N.Y.S.2d 678
In the Matter of Validation Review Associates, Inc. Mordecai A. Berkun, Respondent; David Schimel, Appellant.
Court of Appeals of the State of New York.
Argued October 14, 1997.
Decided December 2, 1997.
Levitt & Cohen, Williston Park (Steven L. Levitt and James Schwartzman of counsel), for appellant.
Gerry E. Feinberg, White Plains, for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*842MEMORANDUM.
The orders of the Appellate Division should be reversed, without costs, and the matter remitted to Supreme Court with directions to dismiss the proceeding as moot.
These two appeals bring before this Court a single proceeding to dissolve a corporation. At oral argument, counsel for both parties indicated that the corporation was in dissolution and a receiver had been appointed. Postargument submissions have demonstrated that any determination rendered by this Court will be academic. Accordingly, we conclude that the matter should be remitted to Supreme Court with directions to dismiss the proceeding as moot, thereby eliminating the grounds for the determinations heretofore made (see, Matter of Park E. Corp. v Whalen, 43 N.Y.2d 735, 736).
In the first appeal: order reversed, without costs, and matter remitted to Supreme Court, Nassau County, with directions to dismiss the proceeding as moot, in a memorandum.
In the second appeal: order reversed, without costs, matter remitted to Supreme Court, Nassau County, with directions to dismiss the proceeding as moot, and certified question answered in the negative, in a memorandum.